Case 4:19-cv-10067-JEM Document 89 Entered on FLSD Docket 07/30/2021 Page 1 of 3




                           UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                    KEY WEST DIVISION

                      Case Number: 19-10067-CIV-MARTINEZ/OTAZO-REYES

  SOBNER FELIX,

         Plaintiff,

  v.

  KEY LARGO MANAGEMENT CORP,

        Defendant.
  _________________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States

  Magistrate Judge, for a Report and Recommendation on Defendant Key Largo Management

  Corp.’s Amended Motion to Tax Costs (“Amended Motion”). (ECF No. 80). Magistrate Judge

  Otazo-Reyes filed a Report and Recommendation recommending that the Amended Motion be

  granted in part and denied in part, and that Defendant be awarded $4,238.43 in taxable costs. (ECF

  No. 87). Plaintiff timely filed objections to the report and recommendation. (ECF No. 88). The

  Court has conducted a de novo review of the entire file and record.

         Plaintiff first objects to the report and recommendation because he argues that Defendant

  waived its right to recover costs by failing to confer with him prior to filing his first motion to tax

  costs pursuant to Local Rule 7.3. While it is true that Defendant failed to initially confer with

  Plaintiff, (see ECF No. 75), it later filed the instant Amended Motion containing a certificate of

  conferral. Plaintiff argues that Defendant’s failure to comply with the local rules cannot be cured

  by filing an amended motion. Judge Otazo-Reyes addressed this same argument in her report and




                                                    1
Case 4:19-cv-10067-JEM Document 89 Entered on FLSD Docket 07/30/2021 Page 2 of 3




  recommendation, finding that “Plaintiff has not shown that he was prejudiced by such initial non-

  compliance.” (ECF No. 87, at 3).

         Plaintiff objects to Judge Otazo-Reyes’s finding arguing that the report and

  recommendation does not cite to any case “indicating that disregard of the rules was permissible

  in the absence of prejudice.” (ECF No. 88, at 2). However, Plaintiff himself does not cite to any

  authority supporting his argument that failure to confer cannot be cured by later conferring and

  filing an amended motion. Nor does Plaintiff argue that the failure to initially confer “could have

  obviated or narrowed the issues raised in the parties’ papers, thereby conserving the time and effort

  of the parties and the Court[.]” See Nanotech Ent., Inc. v. R&T Sports Mktg., Inc., No. 14-61608-

  CIV, 2014 WL 12611203, at *3 (S.D. Fla. Sept. 24, 2014). The Court is by no means undermining

  the importance of compliance with the Local Rules. Yet, in this case, Plaintiff’s initial non-

  compliance does not warrant denial of the requested relief, especially where the non-compliance

  was later timely cured.

         Finally, Plaintiff asks the Court to defer ruling on the Amended Motion pending appeal.

  “It is well settled in this circuit that costs may be taxed after a notice of appeal has been filed.”

  Rothenberg v. Sec. Mgmt. Co., 677 F.2d 64, 64 (11th Cir. 1982) (citing Baum v. United States, 432

  F.2d 85 (5th Cir. 1970); United States v. Kolesar, 313 F.2d 835 (5th Cir. 1963)). (“As the Advisory

  Committee’s Note to Rule 54 explains—albeit in the context of costs owing to attorney’s fees—

  ‘[i]f an appeal on the merits of the case is taken, the court may rule on the claim for fees, may defer

  its ruling on the motion, or may deny the motion without prejudice, directing ... a new period for

  filing after the appeal has been resolved.’”). “[S]everal district courts in the Eleventh Circuit have

  declined to stay ruling on a bill of costs pending appeal, finding no valid reason for postponing the

  decision of taxable costs.” Lavora v. NCL (Bahamas) Ltd., No. 15-24285-CIV, 2017 WL 5308511,




                                                    2
Case 4:19-cv-10067-JEM Document 89 Entered on FLSD Docket 07/30/2021 Page 3 of 3




  at *3 (S.D. Fla. Feb. 24, 2017), report and recommendation adopted, 2017 WL 5448151 (S.D. Fla.

  March 28, 2017). The Court finds that the circumstances here do not support reserving ruling on

  the Amended Motion pending appeal.

         Accordingly, it is

         ADJUDGED that United States Magistrate Judge Otazo-Reyes’s Report and

  Recommendation, (ECF No. 87), is AFFIRMED and ADOPTED. Accordingly, it is:

         ADJUDGED that Defendant Key Largo Management Corp.’s Amended Motion to Tax

  Costs, (ECF No. 80), is GRANTED in part and DENIED in part. Defendant shall be awarded

  $4,238.43 in taxable costs.

          DONE AND ORDERED in Chambers at Miami, Florida, this 29th day of July, 2021.




                                                     ____________________________________
                                                     JOSE E. MARTINEZ
                                                     UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record




                                                3
